Case 1:18-cv-10742-AT Document 39 Filed 06/05/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
HOWARD SAFIR. DOC #:
DATE FILED: _ 6/5/2020
Plaintiff,
-against- 18 Civ. 10742 (AT)
WRIGHT MEDICAL TECHNOLOGY, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The parties’ motion to stay this action, ECF No. 38, is GRANTED. This action is
STAYED pending resolution of the motion to transfer currently before the United States Judicial
Panel on Multidistrict Litigation (““JPML”). Jn re: Profemur Hip Implant Product Liability
Litigation, MDL No. 2949, ECF No. 1 (J.P.M.L. May 18, 2020).

It is ORDERED that the parties shall promptly inform the Court upon the JPML’s
resolution of the motion to transfer. It is further ORDERED that on August 4, 2020, and every 60
days thereafter until the motion is resolved, the parties shall file a joint status letter.

The Clerk of Court is directed to terminate the motion at ECF No. 38.
SO ORDERED.

Dated: June 5, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
